UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 00-6370



In Re: JIMMY LAWRENCE NANCE,

                                                        Petitioner.



        On Petition for Writ of Mandamus.   (CR-92-135-R)


Submitted:   April 25, 2000                 Decided:   May 19, 2000


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Petition denied by unpublished per curiam opinion.


Jimmy Lawrence Nance, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jimmy Lawrence Nance brought this petition for writ of man-

damus seeking to reopen an appeal to this Court.   See United States

v. Nance, No. 99-7341 (4th Cir. Dec. 30, 1999) (unpublished).     A

petition for writ of mandamus is an appropriate remedy only where

there are no other means by which a petitioner may obtain the

requested relief.    See In re Beard, 811 F.2d 818, 826 (4th Cir.

1987).    There are two ways in which Nance may attack a decision of

this court:    he may petition this court for rehearing, and he may

petition the Supreme Court of the United States for a writ of

certiorari.*   Because there are other remedies by which Nance could

obtain the relief he seeks, the petition for writ of mandamus is

denied.    We grant leave to proceed in forma pauperis and dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                    PETITION DENIED




     *
       We note that Nance petitioned for rehearing in the case he
seeks to reopen, and the petition was denied.


                                  2